Citation Nr: 1533719	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960, with prior and subsequent service in the U.S. Navy Reserve.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of that proceeding has been associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is the result of in-service acoustic trauma.  During his hearing (and in other statements of record), the Veteran described an incident/accident that occurred while he was stationed on the U.S.S. Willis A. Lee, which he believes led to his hearing loss.  Specifically, a shell exploded in the elevator shaft to the gun mount while the he was working near-by (below deck).  He reported that he was deafened for three days, and that although his hearing improved thereafter, it remained very diminished. See July 2010 Statement.  He has endorsed near-continuous hearing loss symptoms since that time.  He has also denied any significant post-service occupational/recreation noise exposure.  

The Board acknowledges that his military occupational specialty was that of a "cook," and that this MOS is not one that is ordinarily associated with acoustic trauma.  However, the Veteran has submitted evidence confirming that a forward gun mount explosion did, in fact, occur aboard the U.S.S. Willis A. Lee during a firing exercise in November 1960. See June 2015 Correspondence and Hearing Transcript.  (Note: although the Veteran was released from active duty one month prior to the explosion in September 1960, it appears that he was immediately transferred to Reserve service; this is being verified upon remand).  The Veteran is competent to report that he was near the explosion when it occurred; he is also competent to describe his symptoms of acoustic trauma/hearing loss following the explosion.  To this extent, and contingent on the verification/confirmation of his Reserve service dates on remand, acoustic trauma is conceded.  

The Veteran was afforded a VA audiology examination in March 2010.  At that time, the Veteran described the in-service shell explosion/accident and stated that his hearing decreased thereafter.  The examiner opined that hearing loss was not caused by or related to military noise exposure because the Veteran's hearing was normal at the time of separation.  In that this rationale is reliant upon only the Veteran's lack of hearing loss at the time of separation from service, and does not adequately explain whether any current hearing loss was actually caused by in-service noise exposure, it is inadequate. See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at service separation, service connection can be established if medical evidence shows that it is actually due to incidents during service).  This matter must thus be remanded so that an adequate opinion can be obtained.

The Board additionally notes that during the Board hearing, the Veteran's representative cited to a recent study by the Centers for Naval Analyst's Statistical Analyst of Hearing Loss among Navy Personnel, which apparently demonstrated "a clear correlation between long term assignments aboard surface warships and an increased rate of hearing loss."  The representative further noted that the Navy "considers any sound above 74 decibels as noise hazardous or having the potential to cause hearing loss, and that "prolonged noise at levels greater than 84 decibels over an eight hour period may result in temporary and gradually permanent hearing loss...The louder the sound and more prolonged the exposure the shorter amount of time it takes to cause permanent hearing loss...Temporary hearing loss known as short term hearing loss is often considered an indicator of the risk of permanent hearing loss with continued exposure."  

The Board notes that the Veteran's personnel records are not associated with the claims file and therefore the specifics (e.g., dates, length of assignment(s), etc.) of his service aboard ships is unknown.  Accordingly, personnel records should be associated with the claims file upon remand.  Further, the Veteran has reported subsequent (and prior) service in the U.S. Navy Reserve.  In fact, it appears that the Veteran may have been on Reserve duty/status when the explosion occurred in November of 1960.  However, service treatment records from his Reserve period of service have not been associated with the claims file.  These records should also be obtained upon remand. 

Lastly, the Veteran testified that "about every two to three years, I was getting my ears checked" at hospitals following service.  The only medical records currently associated with the claims file are VA treatment records dated from 2009 to 2011.  Upon remand, the Veteran should be afforded an opportunity to identify any private and/or VA health care providers/hospitals from which he has received treatment for hearing loss subsequent to service.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for hearing loss, to include the post-service hospital audiology tests referenced during the June 2015 Board hearing.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file. 

2. Contact all appropriate facilities, to include as appropriate the National Personnel Records Center, and request any and all service treatment and personnel records for the periods of the Veteran's U.S. Navy Reserve duty prior to October 1958 and after September 1960.  The RO/AMC must verify the Veteran's specific dates of service with the Navy Reserve.

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Then, forward the Veteran's claims file to the examiner who provided the April 2010 VA medical opinion, and obtain an addendum medical opinion as to the etiology of the Veteran's current bilateral hearing loss.  If that examiner is unavailable, the requested opinions should be obtained from a qualified VA medical provider.  The electronic claims file, including this remand, must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any degree of the Veteran's current hearing loss is etiologically related to any period of military service, to include as due to shell/gun mount explosion described in detail above.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.  To the extent possible, the examiner should also comment upon the study cited to by the Veteran's representative during June 2015 hearing - i.e., the Centers for Naval Analyses (CNA) - Statistical Analysis of Hearing Loss Among Navy Personnel, CRM D0011228.A2/Final February 2005, Geoffrey B. Shaw and Robert P. Trost, which demonstrated a clear correlation between long term assignment aboard surface warships (e.g., carriers, surface combatants, and amphibious ships) and an increased rate of hearing loss.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

Please note that the Court of Appeals for Veteran's Claims has found that an absence of in-service hearing loss is an insufficient reason, in and of itself, to deny service connection for hearing loss without further rationale to adequately support such an opinion. See Hensley v. Brown, 5 Vet. App. 155, 163 (1993) (service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).

4. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




